DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 2, 5-6, and 16-17 are amended. 
Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on the combination of references required to render the current claims obvious. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al. (US 2014/0099613) in view of Okamoto (US 2006/0184279). 
Regarding claim 2, Krauss teaches a robot comprising: 
a processing unit comprising:
a sensor array (202A of figure 2A. The Examiner notes figure 2A of Krauss is referenced unless otherwise noted);
a communication interface having inputs received from a user regarding multi operation electronic tasks for said robot (see at least figure 3A and [0047, 0048, 0050-0051]) which teaches gesture, visual, and speech outputs as multi-operational electronic tasks. These outputs are in response to inputs from a user. The Examiner again notes this limitation is recited broadly, however this teaching pointed out in Krauss is similar to the scope of the electrical tasks which are mentioned in the instant specification);
a central processing logic to process the output of said sensor array and of said communication interface and to generate robot tasks (216A);

proximity sensors having an output indicating proximity of said robot to at least one object (240A); 
means for said robot to effect motion of said robot and/or of a portion of said robot (via servomotors 250, and wheels or legs per [0013] and figure 1); and
a robotics controller to receive said robot tasks and output of said proximity sensors and to generate therefrom at least motion control signals for said means, said motion to enable said robot to effect said robot tasks in the presence of said at least one object (robotics controller 230A, proximity sensors 240A, servomotors 250A)
However, Krauss does not appear to explicitly disclose the newly amended limitations which further define the mechanical and tasks since Krauss does not appear to recite the movement operations of the mobile robot, only that the robot arms and legs and other portions “may be designed for multi-dimensional movement.”  Okamoto teaches a similar mobile robot which can perform multiple types of mechanical tasks/operations which involve moving about and area and pickup up/delivering objects, etc. based on user and environmental inputs (see at least fig. 24 [0123, 0138, 0176, etc.]). Therefore, from the teaching of Okamoto, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robot of Krauss with the ability to use its already provided movable arms, legs, torso, and head with the ability to move about an area and perform various tasks or operations similar to that of the teaching of Okamoto in order to provide a more diverse home use robot which performs chores as well as communicates with a user.  
Regarding claim 3, Krauss teaches said sensor array is selected from the group consisting of a video camera, a microphone, an infra-red sensor, laser scanners, laser strip detectors, global positioning system and short-range radar (at least depth, video, and audio data from the sensor array 202A).
Regarding claim 4, Krauss teaches said robotics controller being selected from the group consisting of applications, module, executed instructions implemented by said processing unit or said central processing logic (see at least [0044, 0045]).
Regarding claim 5, Krauss teaches said central processing logic processes input data from said sensor data input said and said user data input and extracts robot tasks from commands received from said sensor array (via data input 212A, 214A received from sensors and users).
Regarding claim 6, Krauss teaches said means for said robot to effect mechanical operations comprising servomotors (see at least [0044] and 250A) .
Regarding claim 7, Krauss teaches said robotic controller transmits feedback signals to said central processing logic (per the last sentence of [0044] and figure 2A).
Regarding claim 8, Krauss teaches said robot being in communication with a memory, said memory storing processed data or input data, or storing instructions that, when executed, cause said robot to perform operations (see at least [0026, 0056, 0057]).
Regarding claim 9, Krauss teaches said robot through said communication interface communicates via a network or the Internet with external devices (see at least [0058]).
Regarding claim 10, Krauss teaches said external devices being selected from the group consisting of sensors, video cameras, smart devices, mobile devices, heater, air- conditioner, lighting and television (per at least [0058], the Examiner contends at least remote printers and storage devices are types of mobile devices).
Regarding claim 11, Krauss does not explicitly disclose the claimed external authorization device. However Okamoto teaches a similar type of mobile robot which is in communication with an external authorization device for implementation of an authentication process (see at least [0169, 0170, 0176]). Therefore, from the teaching of Okamoto, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robot of Krauss with the ability to implement user authentication similar to that of the teaching of Okamoto in order to prevent unauthorized users from accessing any private data of the authorized users and/or to reduce the chance of theft of the robotic device.
Regarding claim 12, the combination of Krauss and Okamoto teaches said authentication process includes determining a location of said robot or authentication of pre-authorized or registered users and robots (see again Skiba, per at least [0169, 0170, 0176]. The Examiner notes the same rationale for combining references in rejected claim 11 applies).
Regarding claim 13, Krauss teaches said communication interface comprising a touch-enabled display having an output connected to said user data input or a personal assistant communicating instructions or a tablet (206A is the touch enabled display unit connected to user data input).
Regarding claim 14, Krauss teaches said communication interface being mounted on said robot (see at least [0042]).
Regarding claim 15, Krauss teaches said robot including a dock located on an exterior shell of the robot, wherein said communication interface being mounted on said dock (see at least [0052, 0053] and figure 4).
Regarding claim 16, the combination of Krauss and Okamoto teaches said robot comprises a robot control engine to implement enhanced functionality of said robot when performing said mechanical tasks and electronic tasks (The Examiner notes that the “robot control engine” per the instant specification, is merely software instructions performed inside the processing unit 102. See at least figure 2A of Krauss which teaches a processing unit, and central processing logic  and a personality engine which are all used to control the robot. See also at least [0009, 0047-0049] which teaches the advanced process of using gesture commands from a user to control the output of the robot).
Regarding claim 17, the claim is similar in scope to rejected claim 2 above, and is thus rejected under the same rationale under the combination of Krauss and Okamoto.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664